Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ByungWoong Park on 05/17/2022.

The application has been amended as follows: 
In claim 3, last paragraph, line 2, after “joint member, and”, “orthogonal projections of” has been deleted.
Claim 10 has been cancelled. 

Reasons for Allowance
Claims 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, the closest prior art of Sanuki et al. (JPS 55060838 A, hereinafter “Sanuki”) and Kawamoto Pump MGF. CO. LTD (JPH 0583576 U, hereinafter “Kawamoto”) fail to teach, alone or in combination, wherein a recess is provided at a central portion of the flow cell opposing surface of the joint member, and the recess and the deformation absorbing structure are arranged to be overlapped with each other so that only portions that the inlet flow path and the outlet flow path are provided are pressed onto the gasket.
	As elaborated by applicant (see Remarks filed 05/06/2022, page 8) a person of ordinary skill in the art would not refer to a knife edge of Yancey (US 3989285A) to achieve the overlapping arrangements as claimed, thus Yancey fails to teach motivation wherein one of ordinary skill in the art would modify Sanuki in view of Kawamoto to arrive at the claimed invention.
	A reference Forry (US 20020084595 A1) teaches a gasket (Fig. 1; abstract) comprising seal enhancement zones (17) comprising a slot (19), wherein a polymer material of the gasket is able to bulge or deform into the slot rather than being flattened or smashed between the flange and the surface of the gasket web when the gasket is clamped in place, thus providing a more reliable and more permanent seal (paragraph [0007]). However, Forry fails to teach a recess is provided at a central portion of the flow cell opposing surface of the joint member, and orthogonal projections of the recess and the deformation absorbing structure are arranged to be overlapped with each other so that only portions that the inlet flow path and the outlet flow path are provided are pressed onto the gasket.
	None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 3. Thus, claim 3 is deemed allowed. Claims 4-8 are deemed allowed based on their dependency on claim 3. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797